In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Di Noto, J.), dated March 10, 1989, which granted the plaintiffs motion for leave to serve an amended complaint, raising the ad damnum clause from $500,000 to $1,000,000, and an amended bill of particulars.
Ordered that the order is reversed, on the law and in the exercise of discretion, with costs, and the motion is denied.
A motion for leave to increase the amount demanded in an ad damnum clause based upon a claim of increased injuries *703must be accompanied by a doctor’s affidavit or affirmation showing a causal connection between the injury and a consistent course of treatment for the accident-caused injuries (Dolan v Garden City Union Free School Dist., 113 AD2d 781, 785). The plaintiff failed to satisfy that requirement, as he submitted a doctor’s report, rather than a doctor’s affidavit or affirmation in support of his motion. In any event, the doctor’s report failed to sufficiently show a causal connection between the plaintiff’s “new injuries,” which include substance abuse, and the accident or treatment for the accident-caused injuries. Brown, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.